DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-14 are pending and have been examined in this application. 
This Letter Restarting Period for Response has been created due to the Inventor’s unavailability due to unforeseen worldwide circumstances and replaces the non-final office action mailed on 12/9/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claims 1 and 5, lines 1-2 state “…with a front and a rear axles…” but should be amended to state –with a front and a rear axle—
Claim 1, line 6 states “…and another ends” but should be amended to state –and the other ends—
Claim 5, line 3 states “…with independent suspension…” but should be amended to state –with independent suspensions—
Claim 5, line 7 states “and another ends…” but should be amended to state –and the other ends—
Claim 7 line 3 states “…with independent suspension…” but should be amended to state –with an independent suspension—
Claim 7, line 8 states “…and other ends” but should be amended to state –and the other ends—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 7, lines 1-2 recite “…front and a rear axles, respectively, attached to the opposite parts thereof…”. It is unclear what “the opposite parts thereof” is referring to, rendering the claim indefinite. 
Claim 1 recites “a front and rear axles”, and also “two rigid axles”. The claim is rendered indefinite as it is unclear how many axles are being claimed.
Claim 2, line 2 recites “including a subframe, whereon the rigid axle is installed…”. It is unclear as to which of the rigid axles is being referred to, rendering the claim indefinite.
Claim 3 recites the limitation "the subframe" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending the claim to introduce the subframe, or change the claim dependency of the claim.
Claim 5 recites the limitations “a frame with a front and rear axles”, and also “the suspensions comprises two axles”. The claim is rendered indefinite as it is unclear how many axles are being claimed.
Claim 9 recites the limitation "the subframe" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending the claim to introduce the subframe, or change the claim dependency of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allison (US 2825576).
Regarding Claim 1, Allison discloses a vehicle suspension (see fig. 1) comprising a frame (15, 16, 17, 18, 19) with a front (21) and a rear (23) axle, respectively, attached to the opposite parts thereof, wherein the suspension includes two rigid axles (21, 23), each being movably attached to the frame by means of a bearing assembly (30, 40; see also column 3, lines 46-56 and columns 3-4, lines 70-3) and two reaction rods (29, 39), and is supplemented by two L-shaped arms (43, 44, 45) mounted on the frame (see fig. 1) such that one end of each of said arms is kinematically coupled (via 24, 34) with the corresponding axle, and the other ends are interconnected by a connecting rod (43).

Regarding Claim 3, Allison discloses the suspension, wherein each L-shaped arm (43, 44, 45) is mounted (see fig. 1; see also 46) on a subframe (see fig. 1; 34, 38, 39) and is kinematically coupled (via 24, 34) with the corresponding axle (21, 23).

Regarding Claim 5, Allison discloses a vehicle suspension, (see fig. 1) comprising a frame (15, 16, 17, 18, 19) with a front (21) and a rear (23) axle, respectively, attached to the opposite parts thereof, wherein the suspension comprises two axles (21, 23) with independent suspensions (see figs. 1-2; e.g. 24, 29, 26, 34, 39, 36, etc.), each of the axles being movably attached to the frame by means of a bearing assembly (30, 40; see also column 3, lines 46-56 and columns 3-4, lines 70-3) and two reaction rods (29, 39), and is supplemented by two L-shaped arms (43, 44, 45) mounted on the frame (see fig. 1) such that one end of each of said arms is kinematically coupled (via 24, 34) with the corresponding axle, and the other ends are interconnected by a connecting rod (43).

Regarding Claim 7, Allison discloses a vehicle suspension, (see fig. 1) comprising a frame (15, 16, 17, 18, 19) with a front (21) and a rear (23) axle, respectively, attached to the opposite parts thereof, wherein the suspension comprises an axle (21) with an independent suspension (see fig. 1; e.g. 24, 29, 26, etc.) movably attached to the frame by means of a bearing assembly (30; column 3, lines 46-56) or by means of a bearing assembly and two reaction rods (29) and a rigid axle (23) movably attached to the frame by means of a bearing assembly (40; columns 3-4, lines 70-3) and two reaction rods (39), and is supplemented by two L-shaped arms (43, 44, 45) mounted on the frame (see fig. 1) such that one end of each of said arms is kinematically coupled (via 24, 34) with the corresponding axle, and the other ends are interconnected by a connecting rod (43).

Regarding Claim 9, Allison discloses the suspension, wherein each L-shaped arm (43, 44, 45) is mounted (see fig. 1; see also 46) on a subframe (see fig. 1; 34, 38, 39) and is kinematically coupled (via 24, 34) with the corresponding axle (21, 23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 2825576) in view of Russian application RU 73827.
Regarding Claims 2 and 8, Allison discloses the suspension, including a subframe (see fig. 1; 34, 38, 39), connected to the frame (fig. 1; see 37, 38), whereon the rigid axle (23) is installed.
However, Allison does not disclose that the subframe is connected to the frame through rubber-metal hinges and a spring element with a shock absorber. 
Russian application RU73827 teaches a vehicle suspension comprising a subframe (9), wherein the subframe is connected (machine translation; paragraphs [0019] and [0021]) to the vehicle (fig. 1; see, e.g., 1) through rubber-metal hinges and a spring element (4) with a shock absorber (3). 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the connection between the frame and subframe of Allison in view of the teachings of Russian application RU73827 so that the connection between the frame and subframe included rubber-metal hinges, and a spring element with a shock absorber, as by doing so, further support to the frame for dampening the shock load applied to the subframe from the operation of the vehicle would provide a smoother ride for the occupants of the vehicle. 

Regarding Claims 11 and 13, Allison, as modified, discloses the suspension, wherein each L-shaped arm (43, 44, 45) is mounted (see fig. 1; see also 46) on the subframe (see fig. 1; 34, 38, 39) and is kinematically coupled (via 24, 34) with the corresponding axle (21, 23).

Claims 4, 6, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 2825576) in view of Ovalo GMBH (DE 102015103354)
Regarding Claims 4, 6, 10, 12, and 14, Allison discloses the suspension, but does not disclose that the connecting rod (43) is made of two parts connected by a linear actuator. 
Ovalo GMBH teaches a vehicle suspension (see fig. 4) comprising two L-shaped arms (see 19) mounted on the vehicle and interconnected by a connecting rod (see 3), wherein the connecting rod is made of two parts (see fig. 4) connected by a linear actuator (2).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the connecting rod of Allison in view of the teachings of Ovalo GMBH such that the connecting rod was made of two parts connected by a linear actuator, as by adding a linear actuator, the torsional stiffness of the L-shaped arms would be actively controlled to counter forces acting on the vehicle during operation, creating a smoother ride for the passengers of the vehicle.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614